DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 7-13, 15-18, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. (US PG Pub. No. US 2004/0070822 A1, Apr. 15, 2004) (hereinafter "Shioda”) in view of Brunner et al. (US PG Pub. No. US 2004/0036962 A1, Feb. 26, 2004) (hereinafter “Brunner”).
Regarding claims 1, 16, and 17: Shioda discloses a medical apparatus (abstract) comprising: a housing (figure 28 - body 205) and two oculars (“at least one ocular” can be two oculars) disposed on said housing (figures 28 and 29 - eyepiece units 208 and 209); at least two display devices disposed within said housing (LCD 214a-b, LCD 219a-b) a first and a third 
Shioda does not teach wherein the medical apparatus is not a direct view surgical microscope configured to provide a surgical microscope view via an opening from said at least one ocular through an aperture in said housing that creates a pathway to a surgical site.
Brunner, in the same field of endeavor, teaches a surgical microscope where the view from each of the oculars is provided by a separate camera rather than a direct view surgical microscope configured to provide a surgical microscope view via an opening from said at least one ocular through an aperture in said housing that creates a pathway to a surgical site (figures 1-4, [0032]-[0035]). Brunner further teaches that this arrangement improves comfort and ergonomics for the user ([0006]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to modify the apparatus of Shioda by providing the view of the surgical field to each ocular by a separate camera rather than a direct view surgical microscope configured to provide a surgical microscope view via an opening from said at least one ocular through an aperture in said housing that creates a pathway to a surgical site as taught by Brunner in order to achieve 
It is noted that the viewer is not part of the claimed apparatus and, therefore, a particular image being presented “for viewing...by the viewer” is considered to be the intended use of the apparatus. It is further noted that there is nothing in the claim, and no structural configuration of the apparatus, which would preclude a viewer from viewing an image from either or both of two separate ocular systems (e.g. a viewer would be capable of viewing the first/second images via a first ocular and then viewing the third/fourth images via a second ocular). Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 2 and 15: Shioda and Brunner disclose the medical apparatus of claim 1, wherein said at least one display device comprises a first/third display device and a second/fourth display device, and wherein said first/third display portion comprises said first display device and said second/fourth display portion comprises said second display device (Shioda - [0268]-[0270] - both 214 and 219 are LCDs).
Regarding claim 4: Shioda and Brunner disclose the medical apparatus of Claim 1, wherein said at least one ocular comprises a first and second ocular, said second ocular configured for viewing an additional image different from said superimposed first and second images within said housing (Shioda - figure 29 - each eyepiece 218a-b receives a distinct image from the separate LCD pairs 214a-219a and 214b-219b; [0291]-[0293] - rotation is also different).
Regarding claims 5 and 18: Shioda and Brunner disclose the medical apparatus of Claim 1, further comprising imaging optics disposed to collect light corresponding to said 
Regarding claims 7 and 20: Shioda and Brunner disclose the apparatus of claims 1 and 17, wherein said first electronics is configured to receive one or more signals corresponding to source images from at least one surgical microscope camera providing a view of a surgical site (Brunner – [0034]-[0036]).
Regarding claims 8 and 21: Shioda and Brunner disclose the apparatus of claims 1 and 17, further comprising said at least one surgical microscope camera providing said view of said surgical site (Brunner – [0034]-[0036]).
Regarding claims 9, 10, 22, and 23: Shioda and Brunner disclose the medical apparatus of Claims 1 and 17, wherein said first/second electronics are configured to receive one or more signals corresponding to source images from at least one endoscope camera and further comprising said at least one endoscope camera (Shioda - [0282]).
	Regarding claims 11, 12, 24, and 25: Shioda and Brunner disclose the medical apparatus of Claims 1 and 17, wherein said first/second electronics is configured to receive one or more signals corresponding to source images from one or more of: at least one source providing data, at least one source providing a computed tomography scan, at least one source providing a computer aided tomography scan, at least one source providing magnetic resonance imaging, at least one source providing an x-ray, or at least one source providing ultrasound imaging and further comprising said at least one source providing said data, at least one source providing said computed tomography scan, at least one source providing said computer aided tomography scan, at least one source providing said magnetic resonance imaging, at least one source providing said x-ray, or at least one source providing said ultrasound imaging (Shioda - [0282] - the endoscope camera is "at least one source providing data").

	Regarding claim 27: Shioda and Brunner disclose the medical apparatus of Claim 1, wherein said medical apparatus provides 3D viewing of a surgical field within said housing through said at least one ocular (claim 16).	
Regarding claims 28 and 29: Shioda and Brunner disclose the medical apparatus of Claim 1, wherein the superimposed first/third and second/fourth images for viewing comprises a composite image of said first/third and second/fourth images, wherein said first/second beam combiner is configured to produce said first/third image as a background image of said composite image, and to produce said second/fourth image as a picture-in-picture (PIP) of said composite image (figures 31a-33b).
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. (US PG Pub. No. US 2004/0070822 A1, Apr. 15, 2004) (hereinafter “Shioda”).
Regarding claims 6 and 19: Shioda teaches the apparatus of claims 5 and 18. Shioda, in a separate embodiment, teaches imaging optics disposed in an optical path from first and second display portions and are configured to form collimated beams ([0345], collimating optical system 421).
It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to include a collimating system as taught by the additional embodiment of Shioda into the first embodiment of Shioda in order to prevent unwanted divergence or convergence of light in the optical path since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.

Response to Arguments
Rejection under 35 U.S.C. §112(b) is withdrawn in light of the amendment to claim 1.
Applicant’s comment regarding the rejection of claims 6 and 19 is noted, and the assumption that the rejection should be under Shioda ‘822 (as with claims 1 and 17) is correct. The incorrect reference number was inadvertently used in the rejection, however the paragraph citation does point to the correct subject matter in Shioda ‘822. The error has been corrected.
Applicant’s arguments with respect to prior art rejections of all pending claims, filed 12/06/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793